TietjeNS, J., dissenting: I respectfully dissent. Of course, as the majority points out, the taxpayer was in the business of being a salaried corporate employee. But I would confine that concept much more narrowly than does the majority. I would say the taxpayer was in the business of being an employee of Foimdry when the claimed deductible expenses were incurred. The expenses, however, were not related to his employment by Foimdry but were paid to obtain a new job with another employer. To me this is the same as incurring expenses in locating or finding a new business. Such expenses are not deductible as business expenses because they were not connected with taxpayer’s existing employment. See the regulations under section 212 which provide in part as follows: (f) Among expenditures not allowable, as deductions under section 212 are the following: * * * expenses such as those paid or incurred in seeking employment or in placing oneself in a position to begin rendering personal services for compensation, * * * And see McDonald v. Commissioner, 323 U.S. 57, and the hoary case of Mort L. Binder, 5 B.T.A. 1181, where the taxpayer was a salaried fair manager who, when his employment ended at one place or in the event of his resignation, sought a new salaried employment in some other State or municipality and where we denied deduction of his expenses in going from place to place in connection with seeking and changing jobs. DeeNNEN, Withev, AtkiNS, Scott, AND Hovt, <//., agree with this dissent.